DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Disposition of Claims 
With the applicants submission dated 07/15/2021, the status of the claims are: claims 1-3, 10-12, 19-21, and 28-30, are pending; claims 4-9, 13-18, 22-27, and 31-38, have been cancelled; and claims 1, 3, 10, 12, 19, 21, 28, and 30, have been amended.

Response to Arguments
Applicant’s arguments, see Claim Rejections 35 U.S.C. § 102, filed 07/15/2021, with respect to claims 1-3, 5, 10-12, 14, 19-21, 23, 28-30, and 32, have been fully considered and are persuasive in view of the applicants amending of allowable subject matter indicated in the Non-Final Office Action into the claims.  The 35 U.S.C. § 102 of 1-3, 5, 10-12, 14, 19-21, 23, 28-30, and 32, has been withdrawn. 


Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMAAL HENSON whose telephone number is (571)272-5339.  The examiner can normally be reached on M-Thu: 7:30 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on (571)270-5630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JAMAAL HENSON
Primary Examiner
Art Unit 2411